Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on January 13th, 2021 and November 1st, 2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 21-23 are rejected under 35 U.S.C. 102(a)1() as being anticipated by Sue (US 2017/0176766).
Regarding claim 1, Sue discloses a camera module (Figs. 3-6) comprising:
a lens module (2);
a first frame accommodating the lens module (40);
a second frame accommodating the first frame (39); and
a housing accommodating the second frame (250), wherein the lens module and the first frame are configured to be rotatable about a first axis (R2), with respect to the second frame (as shown in Fig. 3), perpendicular to an optical axis (L), the lens module, the first frame, and the second frame are configured to be rotatable about a second axis (R1), with respect to the housing, perpendicular to both the optical axis and the first axis (as shown in Fig. 3), a first ball member (38) is disposed between the first frame and the second frame (as shown in Figs. 5A-5B) and elastically supported in a direction of the first axis (34), and
a second ball member (38) is disposed between the second frame and the housing (as shown in Figs. 5A-5B) and elastically supported in a direction of the second axis (33).
Regarding claim 2, Sue further discloses a connection substrate portion (82) having a first part coupled to the housing (83) and a second part coupled to the lens module (81), wherein at least a portion of the connection substrate portion is flexibly configured to support a rotation of the lens module ([0061], “a flexible circuit board 80 for power feeding to the coils 53 is attached to the frame part 41”, examiner interprets this to mean that at least a portion of the connection substrate is flexible to allow for rotation).
Regarding claim 21, Sue discloses a camera module (Figs. 3-6) comprising:
a fixed body (250);
a first movable body (39) disposed in the fixed body and configured to rotate about a first axis (R1) that is perpendicular to an optical axis;
a second movable body (40) including at least one lens (4), the second movable body being disposed in the first movable body and configured to rotate about a second axis (R2) that is perpendicular to the first axis and the optical axis (as shown in Fig. 3), and configured to be rotated together with the first movable body about the first axis (as shown in Fig. 3);
a first ball member (38) disposed between the fixed body and the first movable body (as shown in Fig. 3) and configured to maintain contact with the fixed body and the first movable body (33); and
a second ball member (38) disposed between the first movable body and the second movable body (as shown in Fig. 3) and configured to maintain contact with the fixed body and the first movable body (as shown in Fig. 3).
Regarding claim 22, Sue further discloses further comprising a first cover (33) coupled to the fixed body, the first cover comprising a first elastic member ([0070], “a first contact point spring 33”) configured to contact the first movable body to allow the first ball member (38) to maintain contact with the fixed body and the first movable body (as shown in Fig. 5A-5B).
Regarding claim 23, Sue further discloses further comprising a second cover (34) coupled to the first movable body (as shown in Fig. 5A), the second cover comprising a second elastic member ([0071], “a second contact point spring 34”) configured to contact the second movable body to allow the second ball member to maintain contact with the first movable body and the second movable body (as shown in Fig. 5A-5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Minaminsawa (US 2018/0321506). 

    PNG
    media_image1.png
    652
    886
    media_image1.png
    Greyscale

Regarding claim 3, Sue discloses as is set forth in claim 2 rejection above but does not specifically disclose wherein the connection substrate portion comprises a first base substrate coupled to the housing, a second base substrate coupled to the lens module, and a connection substrate connecting the first base substrate to the second base substrate, and the connection substrate is configured to surround at least three side surfaces of the second substrate when viewed in a direction of the optical axis.
However Minamisawa, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the connection substrate portion (examiner labeled Fig. 5, connection substrate) comprises a first base substrate coupled to the housing (as shown in examiner labeled Fig. 5), a second base substrate coupled to the lens module (as shown in examiner labeled Fig. 5), and a connection substrate connecting the first base substrate to the second base substrate (as shown in examiner labeled Fig. 5), and the connection substrate is configured to surround at least three side surfaces of the second substrate when viewed in a direction of the optical axis (as shown in examiner labeled Fig. 5, the connection substrate surrounds at least three sides of the second base substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the wherein the connection substrate portion comprises a first base substrate coupled to the housing, a second base substrate coupled to the lens module, and a connection substrate connecting the first base substrate to the second base substrate, and the connection substrate is configured to surround at least three side surfaces of the second substrate when viewed in a direction of the optical axis as taught by Minamisawa, for the purpose of improving range of motion of the lens module. 
Regarding claim 4, modified Sue teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the second base substrate is disposed above the first base substrate in the direction of the optical axis, and at least a portion of the connection substrate is inclined.
However Minamisawa, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the second base substrate (examiner labeled Fig. 5) is disposed above the first base substrate in the direction of the optical axis (as shown in examiner labeled Fig. 5), and at least a portion of the connection substrate is inclined (as shown in examiner labeled Fig. 5, apportion of the connection substrate is inclined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Minamisawa with the wherein the second base substrate is disposed above the first base substrate in the direction of the optical axis, and at least a portion of the connection substrate is inclined as taught by Minamisawa, for the purpose of improving range of motion of the lens module. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Minaminsawa (US 2018/0321506), further in view of Codd (US 2017/0273171).
Regarding claim 5, modified Sue teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the connection substrate comprises a plurality of layers disposed spaced apart from each other in the direction of the optical axis.
However Codd, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the connection substrate (Fig. 3, 215) comprises a plurality of layers disposed spaced apart from each other in the direction of the optical axis  ([0022], “The flexible printed circuit 215 uses a flexible plastic substrate that enables the circuit to assume two- or three-dimensional configurations … support device packaging geometries that might not be possible with rigid printed circuit boards”, examiner interprets this to mean that there are a plurality of layers within the connection substrate, also shown in Figs. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Minamisawa with the wherein the connection substrate comprises a plurality of layers disposed spaced apart from each other in the direction of the optical axis as taught by Codd, for the purpose of improving range of motion of the lens module. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Minaminsawa (US 2018/0321506), further in view of Lim (US 2020/0012068).

    PNG
    media_image2.png
    614
    707
    media_image2.png
    Greyscale

Regarding claim 6, modified Sue teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the connection substrate comprises a first extension portion, a branch portion, a second extension portion, and a bent portion, and the first extension portion extends from the second base substrate, the branch portion extends from both sides of the first extension portion, the second extension portion extends from the branch portion, and the bent portion has a bent shape, extends from the second extension portion, and is connected to the first base substrate.
However Lim, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the connection substrate (Figs. 11 and 13, 180) comprises a first extension portion (183), a branch portion (185), a second extension portion (examiner labeled Fig. 13), and a bent portion (examiner labeled Fig. 13), and the first extension portion extends from the second base substrate (130), the branch portion extends from both sides of the first extension portion (as shown in Figs. 11 and 13), the second extension portion extends from the branch portion (as shown in examiner labeled Fig. 13), and the bent portion has a bent shape, extends from the second extension portion (as shown in examiner labeled Fig. 13), and is connected to the first base substrate (181).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Minamisawa with the wherein the connection substrate comprises a first extension portion, a branch portion, a second extension portion, and a bent portion, and the first extension portion extends from the second base substrate, the branch portion extends from both sides of the first extension portion, the second extension portion extends from the branch portion, and the bent portion has a bent shape, extends from the second extension portion, and is connected to the first base substrate as taught by Lim, for the purpose of improving range of motion of the lens module. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Watanabe (CN 112059537, as evidenced by the machine translation). 
Regarding claim 7, Sue further discloses a second support member (391) is disposed in the second frame (39), a second damper member (33) is disposed in the housing (as shown in Fig. 3), and the second ball member (38) is pressed between the second support member and the second damper member (as shown in Figs. 5A-5B).
Sue does not specifically disclose wherein a first support member is disposed in the first frame, a first damper member is disposed in the second frame, and the first ball member is pressed between the first support member and the first damper member.
However Watanabe, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein a first support member (Fig. 10, 44) is disposed in the first frame (3), a first damper member (93) is disposed in the second frame (9), and the first ball member (Fig. 12, 444) is pressed between the first support member and the first damper member (as shown in Figs. 10 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the wherein a first support member is disposed in the first frame, a first damper member is disposed in the second frame, and the first ball member is pressed between the first support member and the first damper member as taught by Watanabe, for the purpose of providing stabilization of the lens module. 
Regarding claim 8, modified Sue teaches as is set forth in claim 7 rejection above and Sue further discloses wherein each of the first damper member (34) and the second damper member (33) comprises a buffer portion having elastic force ([0072], “first contact point spring 33 of the first swing support part 36 and the second contact point spring 34”).
Regarding claim 9, modified Sue teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein each of the first support member and the second support member comprises a metal material, a first accommodation groove, accommodating the first ball member, extends from the first support member, and a second accommodation groove, accommodating the second ball member, extends from the second support member.
However Watanabe, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein each of the first support member (Figs. 10 and 12, 44) and the second support member (46) comprises a metal material (Pg. 3, Lines 14, “a metal first thrust receiving member”), a first accommodation groove (as shown in Fig. 12), accommodating the first ball member (444), extends from the first support member (as shown in Fig. 10), and a second accommodation groove (as shown in Fig. 10), accommodating the second ball member (444), extends from the second support member (as shown in Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Watanabe with the wherein each of the first support member and the second support member comprises a metal material, a first accommodation groove, accommodating the first ball member, extends from the first support member, and a second accommodation groove, accommodating the second ball member, extends from the second support member as taught by Watanabe, for the purpose of improving the stabilization of the lens module. 
Regarding claim 10, modified Sue teaches as is set forth in claim 9 rejection above and Sue further discloses wherein the first support member (Fig. 3, 32) is integrated with the first frame (as shown in Figs. 3 and 5A) such that the first accommodation groove is exposed outwardly of the first frame (as shown in Figs. 3 and 5A), and the second support member (31) is integrated with the second frame such that the second accommodation groove is exposed outwardly of the second frame (as shown in Figs. 3 and 5A).

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Lim (US 2020/0012068).
Regarding claim 11, Sue discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising a first driving portion disposed between the first frame and the second frame, the first driving portion comprises a first magnet, disposed on the first frame, and a first coil and a first position measurement unit disposed to face the first magnet, the first magnet has an internal side surface, facing the first axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the first magnet are rounded.
However Lim, in the same field of endeavor as Sue because both teaches a camera module, teaches further comprising a first driving portion (Fig. 9, 140) disposed between the first frame and the second frame (as shown in Fig. 9), the first driving portion comprises a first magnet (142), disposed on the first frame (as shown in Fig. 9), and a first coil and a first position measurement unit disposed to face the first magnet (143), the first magnet has an internal side surface, facing the first axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the first magnet are rounded (as shown in Fig. 10, the magnets are rounded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the further comprising a first driving portion disposed between the first frame and the second frame, the first driving portion comprises a first magnet, disposed on the first frame, and a first coil and a first position measurement unit disposed to face the first magnet, the first magnet has an internal side surface, facing the first axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the first magnet are rounded as taught by Lim, for the purpose of improving range of motion of the lens module. 
Regarding claim 12, modified Sue teaches as is set forth in claim 11 rejection above but does not specifically disclose wherein an inscribed circle, in contact with the internal side surface of the first magnet, and a circumscribed circle, in contact with the external side surface of the first magnet, are concentric circles.
However Lim, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein an inscribed circle, in contact with the internal side surface of the first magnet, and a circumscribed circle, in contact with the external side surface of the first magnet, are concentric circles (as shown in Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Lim with the wherein an inscribed circle, in contact with the internal side surface of the first magnet, and a circumscribed circle, in contact with the external side surface of the first magnet, are concentric circles as taught by Lim, for the purpose of improving range of motion of the lens module.
Regarding claim 14, Sue discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising a second driving portion disposed between the second frame and the housing, the second driving portion comprises a second magnet, disposed on one side of the second frame, and a second coil facing the second magnet, the second magnet has an internal side surface, facing the second axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the second magnet are rounded.
However Lim, in the same field of endeavor as Sue because both teaches a camera module, teaches further comprising a second driving portion (Figs. 9-10, 140) disposed between the second frame (160) and the housing (150), the second driving portion comprises a second magnet (142), disposed on one side of the second frame (as shown in Fig. 9), and a second coil facing the second magnet (143), the second magnet has an internal side surface, facing the second axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the second magnet are rounded (as shown in Fig. 10, the magnets are rounded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the further comprising a second driving portion disposed between the second frame and the housing, the second driving portion comprises a second magnet, disposed on one side of the second frame, and a second coil facing the second magnet, the second magnet has an internal side surface, facing the second axis, and an external side surface opposing the internal side surface, and the internal side surface and the external side surface of the second magnet are rounded as taught by Lim, for the purpose of improving range of motion of the lens module.
Regarding claim 15, modified Sue teaches as is set forth in claim 14 rejection above but does not specifically disclose wherein an inscribed circle, in contact with the internal side surface of the second magnet, and a circumscribed circle, in contact with the external side surface of the second magnet, are concentric circles.
However Lim, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein an inscribed circle, in contact with the internal side surface of the second magnet, and a circumscribed circle, in contact with the external side surface of the second magnet, are concentric circles (as shown in Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Lim with the wherein an inscribed circle, in contact with the internal side surface of the second magnet, and a circumscribed circle, in contact with the external side surface of the second magnet, are concentric circles as taught by Lim, for the purpose of improving range of motion of the lens module.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Lim (US 2020/0012068), further in view of Chung (US 2018/0180900). 
Regarding claim 13, modified Sue teaches as is set forth in claim 11 rejection above but does not specifically disclose wherein a first substrate is mounted on the second frame, and the first coil is disposed on the first substrate, and the first substrate comprises a connection portion for electrical connection to an external substrate, and the connection portion is bent.
However Chung, in the same field of endeavor, teaches wherein a first substrate (Fig. 4, 440) is mounted on the second frame (as shown in Fig. 4), and the first coil is disposed on the first substrate (441), and the first substrate comprises a connection portion for electrical connection to an external substrate, and the connection portion is bent (442).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Lim with the wherein a first substrate is mounted on the second frame, and the first coil is disposed on the first substrate, and the first substrate comprises a connection portion for electrical connection to an external substrate, and the connection portion is bent as taught by Chung, for the purpose of controlling the stabilization of the lens module. 
Regarding claim 16, modified Sue teaches as is set forth in claim 14 rejection above but does not specifically disclose wherein a second substrate is mounted on the housing, and the second coil is disposed on the second substrate.
However Chung, in the same field of endeavor, teaches wherein a second substrate (Fig. 4, 450) is mounted on the housing (as shown in Fig. 4), and the second coil is disposed on the second substrate (as shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue in view of Lim with the wherein a second substrate is mounted on the housing, and the second coil is disposed on the second substrate as taught by Chung, for the purpose of controlling the stabilization of the lens module. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Yang (US 2021/0325630).
Regarding claim 17, Sue discloses as is set forth in claim 1 rejection above and further discloses a rotation range of the lens module when a minor axis is a rotation axis of the image sensor is wider than a rotation range when a major axis of the image sensor is a rotation axis of the image sensor (as shown by Figs. 3 and 5A, the rotation range is wider when the minor axis is a rotation axis of the image sensor).
Sue does not specifically disclose wherein the lens module comprises an image sensor having a rectangular shape.
However Yang, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the lens module comprises an image sensor having a rectangular shape ([0098], “a rectangular image sensor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the wherein the lens module comprises an image sensor having a rectangular shape as taught by Yang, for the purpose of accommodating different image sensor sizes. 
Regarding claim 18, modified Sue teaches as is set forth in claim 17 rejection above but does not specifically disclose wherein the major axis is formed in the direction of the first axis, and the minor axis is formed in the direction of the second axis, and the rotation range of the lens module when the first axis is the rotation axis is ±7 degrees, and the rotation range of the lens module when the second axis is the rotation axis is ±15 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the major axis is formed in the direction of the first axis, and the minor axis is formed in the direction of the second axis, and the rotation range of the lens module when the first axis is the rotation axis is ±7 degrees, and the rotation range of the lens module when the second axis is the rotation axis is ±15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, one would be motivated to have the camera module of Sue in view of Yang with the wherein the major axis is formed in the direction of the first axis, and the minor axis is formed in the direction of the second axis, and the rotation range of the lens module when the first axis is the rotation axis is ±7 degrees, and the rotation range of the lens module when the second axis is the rotation axis is ±15 degrees for the purpose of increasing stability of lens module. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Queeney (US 2021/0281729).
Regarding claim 19, Sue discloses a portable electronic device (Figs. 3-6) comprising:
a first camera module (1); and
wherein the first camera module comprises:
a lens module (2);
a first frame accommodating the lens module (40);
a second frame accommodating the first frame (39); and
a housing accommodating the second frame (250), wherein the lens module and the first frame are configured to be rotatable about a first axis (R2), with respect to the second frame (as shown in Fig. 3), perpendicular to an optical axis (L), the lens module, the first frame, and the second frame are configured to be rotatable about a second axis (R1), with respect to the housing, perpendicular to both the optical axis and the first axis (as shown in Fig. 3), a first ball member (38) is disposed between the first frame and the second frame (as shown in Figs. 5A-5B and pressed in a direction of the first axis (34), and
a second ball member (38) is provided between the second frame and the housing (as shown in Figs. 5A-5B) and pressed in a direction of the second axis (33).
Sue does not specifically disclose a second camera module disposed to be spaced apart from the first camera module, wherein the first camera module has a field of view narrower than a field of view of the second camera module. 
However Queeney, in the same field of endeavor as Sue because both teaches a camera module, teaches a second camera module (Fig. 1B, 118) disposed to be spaced apart from the first camera module (120), wherein the first camera module has a field of view narrower than a field of view of the second camera module ([0053], “The first camera 118 may be a super-wide angle camera … camera 120 may be a wide angle camera”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the second camera module disposed to be spaced apart from the first camera module, wherein the first camera module has a field of view narrower than a field of view of the second camera module as taught by Queeney, for the purpose of providing cameras with different focal lengths. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766), in view of Queeney (US 2021/0281729), further in view of Yang (US 2021/0325630).
Regarding claim 20, modified Sue teaches as is set forth in claim 19 rejection above and Sue further discloses a rotation range of the lens module when a minor axis is a rotation axis of the image sensor is wider than a rotation range when a major axis of the image sensor is a rotation axis of the image sensor (as shown by Figs. 3 and 5A, the rotation range is wider when the minor axis is a rotation axis of the image sensor).
Sue does not specifically disclose wherein the lens module comprises an image sensor having a rectangular shape.
However Yang, in the same field of endeavor as Sue because both teaches a camera module, teaches wherein the lens module comprises an image sensor having a rectangular shape ([0098], “a rectangular image sensor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Sue with the wherein the lens module comprises an image sensor having a rectangular shape as taught by Yang, for the purpose of accommodating different image sensor sizes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        25 July 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872